DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Election/Restrictions
Newly submitted claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 29 is directed to the use of composition of claim 1. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 have been amended to include the limitation of “no, or substantially no, L-1,3-butanediol”. 
Neither instant specification, nor the original claims have support for such recitations. The specification does not discloses that L-1,3-butanediol is not present in the composition. The specification does not discloses that composition comprises substantially no L-1,3-butanediol.
 Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff'd mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for exclusion. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Agostino et al (US 20140350105 A1).
In regard to claims 1, 8 and 27, D'Agostino et a discloses a ready-to-drink liquid, comprising 1,3-butanediol ([0041], [0033], claim 2).
D'Agostino et a discloses that 1,3-butanediol is one of available sources of β-hydroxybutyrate ketone. In regard to the presence of 1,3-butanediol as  hydroxybutyrate ketone source and the amount of hydroxybutyrate ketone sources in claims 1, 5, 6, and 27, D'Agostino et a discloses:
[0033] As such, a composition of ketone precursors is disclosed which comprises at least one medium chain fatty acid, or an ester thereof such as a medium chain triglyceride, and a .beta.-hydroxybutyrate ketone source or precursor. There are numerous sources of ketones and ketogenic precursors. Nonlimiting examples of the beta-hydroxybutyrate compound include beta-hydroxybutyrate salts such as sodium beta-hydroxybutyrate and arginine beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta-hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-hydroxybutyrate, creatine beta-hydroxybutyrate, agmatine beta-hydroxybutyrate, citrulline beta-hydroxybutyrate, beta-hydroxy butyrate sodium salt, beta-hydroxy butyrate potassium salt, beta-hydroxy butyrate calcium salt, beta-hydroxy butyrate magnesium salt, or a combination of salts. Nonlimiting examples of combinations of beta-hydroxybutyrate salts include sodium beta-hydroxybutyrate and arginine beta-hydroxybutyrate, or beta-hydroxy butyrate sodium salt and beta-hydroxy butyrate potassium salt. Other .beta.-hydroxybutyrate ketone sources include, without limiting the scope, 1,3-butanediol, ethyl acetoacetate, and ethyl beta-hydroxybutyrate. The compounds, are optionally administered between 2 grams and 50 grams, between 5 grams and 30 grams, or between 10 grams and 20 grams. For example, the ketone compounds are optionally administered at 2 grams, 4 grams, 5 grams, 6 grams, 7 grams, 8 grams, 9 grams, 10 grams, 11 grams, 12 grams, 13 grams, 14 grams, 15 grams, 17 grams, 19 grams, 20 grams, 22 grams, 24 grams, 26 grams, 28 grams, 30 grams, 32 grams, 34 grams, 36 grams, 38 grams, 40 grams, 42 grams, 44 grams, 46 grams, 48 grams, or 50 grams. 
Claim 2. The composition of claim 1, wherein the at least one beta-hydroxybutyrate compound comprises one or more of: a beta-hydroxybutyrate salt comprising sodium beta-hydroxybutyrate, arginine beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta-hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-hydroxybutyrate, creatine beta-hydroxybutyrate, agmatine beta-hydroxybutyrate, or citrulline beta-hydroxybutyrate; a salt mixture further comprising beta-hydroxy butyrate sodium salt, beta-hydroxy butyrate potassium salt, beta-hydroxy butyrate calcium salt, beta-hydroxy butyrate magnesium salt or combination thereof; or a combination of a beta-hydroxybutyrate salt and 1,3-butanediol, beta-hydroxybutyrate salt and ethyl acetoacetate, beta-hydroxybutyrate salt and ethyl beta-hydroxybutyrate, a salt mixture and 1,3-butanediol, a salt mixture and ethyl acetoacetate, or a salt mixture and ethyl beta-hydroxybutyrate. 

Since, D'Agostino et al discloses a ready-to -drink liquid, D'Agostino et al inherently discloses water. In any case, one of ordinary skill in the art would have been motivated to include water in the hydroxybutyrate ketone composition in order to obtain a ready-to-drink liquid as disclosed by D'Agostino et al.
Further in regard to the amount/ concentration of 1,3-butanediol, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the 1,3-butanediol ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the recitation of D-1,3-butanediol and substantially no L-1,3-butanediol, it is noted that this limitation reads on the presence of both D-1,3-butanediol and L-1,3-butanediol.
In any case, one of ordinary skill in the art would have been motivated to employ any available source of 1,3-butanediol that is safe for human consumption.
In regard to claims 2-3, 10, D'Agostino et al discloses flavoring agents ([0041]).
In regard to claim 7, D'Agostino et a discloses racemic additives ([0034], [0036], claim 5).
In regard to claim 9, it is noted that the recitation of the beverage being fermented refers to the process of making the beverage. In regard to claims 23 and 24, it is noted that the recitation of the beverage being carbonated refers to the process of making the beverage.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
In regard to claims 21 and 22, it is noted that amount of ethanol reads on zero. It is further noted that claims 21 and 22 depend from claims 1 and 8 where ethanol is listed as an optional component.
In regard to claims 25 and 26, D'Agostino et al discloses “[i]n specific embodiments, the patient restricts the dietary intake to a ratio of about 65% fat, 25% protein, and 10% carbohydrates” ([0040]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Agostino et al (US 20140350105 A1) as applied to claim 1 above and further in view of Stephenson et al (US 20030138384 A1).
Stephenson et al discloses a beverage composition where hops are employed as a botanical flavoring agent:
[0052] Botanical flavors may also be utilized. As used herein, the term "botanical flavor" refers to a flavor derived from parts of a plant other than the fruit; i.e., derived from nuts, bark, roots, and/or leaves. Also included within the term "botanical flavor" are synthetically prepared flavors made to simulate botanical flavors derived from natural sources. Botanical flavors can be derived from natural sources such as essential oils and extracts, or can be synthetically prepared. Suitable botanical flavors include jamaica, kola, marigold, chrysanthemum, chamomile, ginger, valerian, yohimbe, hops, eriodictyon, ginseng, bilberry, rice, red wine, mango, peony, lemon balm, nut gall, oak chip, lavender, walnut, gentiam, luo han guo, cinnamon, angelica, aloe, agrimony, yarrow and mixtures thereof.
One of ordinary skill in the art would have been motivated to modify D'Agostino et al in view of Stephenson et al and to employ hops as a botanical flavor that is used in the preparation of beverage suitable for human consumption. Both references discloses preparation of beverages containing various flavoring agents. Stephenson et al teaches hops as a suitable beverage flavoring. Therefore to employ hops as a flavoring agent in the beverage as disclosed by D'Agostino et al would have been obvious.


Claims 1-3, 5-10 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Agostino et al (US 20140350105 A1) in view of Applicant’s Admission of the Prior Art (AAPA).
In regard to claims 1, 8 and 27, D'Agostino et a discloses a ready-to-drink liquid, comprising 1,3-butanediol ([0041], [0033], claim 2).
D'Agostino et a discloses that 1,3-butanediol is one of available sources of β-hydroxybutyrate ketone. In regard to the presence of 1,3-butanediol as  hydroxybutyrate ketone source and the amount of hydroxybutyrate ketone sources in claims 1, 5, 6, and 27, D'Agostino et a discloses:
[0033] As such, a composition of ketone precursors is disclosed which comprises at least one medium chain fatty acid, or an ester thereof such as a medium chain triglyceride, and a .beta.-hydroxybutyrate ketone source or precursor. There are numerous sources of ketones and ketogenic precursors. Nonlimiting examples of the beta-hydroxybutyrate compound include beta-hydroxybutyrate salts such as sodium beta-hydroxybutyrate and arginine beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta-hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-hydroxybutyrate, creatine beta-hydroxybutyrate, agmatine beta-hydroxybutyrate, citrulline beta-hydroxybutyrate, beta-hydroxy butyrate sodium salt, beta-hydroxy butyrate potassium salt, beta-hydroxy butyrate calcium salt, beta-hydroxy butyrate magnesium salt, or a combination of salts. Nonlimiting examples of combinations of beta-hydroxybutyrate salts include sodium beta-hydroxybutyrate and arginine beta-hydroxybutyrate, or beta-hydroxy butyrate sodium salt and beta-hydroxy butyrate potassium salt. Other .beta.-hydroxybutyrate ketone sources include, without limiting the scope, 1,3-butanediol, ethyl acetoacetate, and ethyl beta-hydroxybutyrate. The compounds, are optionally administered between 2 grams and 50 grams, between 5 grams and 30 grams, or between 10 grams and 20 grams. For example, the ketone compounds are optionally administered at 2 grams, 4 grams, 5 grams, 6 grams, 7 grams, 8 grams, 9 grams, 10 grams, 11 grams, 12 grams, 13 grams, 14 grams, 15 grams, 17 grams, 19 grams, 20 grams, 22 grams, 24 grams, 26 grams, 28 grams, 30 grams, 32 grams, 34 grams, 36 grams, 38 grams, 40 grams, 42 grams, 44 grams, 46 grams, 48 grams, or 50 grams. 
Claim 2. The composition of claim 1, wherein the at least one beta-hydroxybutyrate compound comprises one or more of: a beta-hydroxybutyrate salt comprising sodium beta-hydroxybutyrate, arginine beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta-hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-hydroxybutyrate, creatine beta-hydroxybutyrate, agmatine beta-hydroxybutyrate, or citrulline beta-hydroxybutyrate; a salt mixture further comprising beta-hydroxy butyrate sodium salt, beta-hydroxy butyrate potassium salt, beta-hydroxy butyrate calcium salt, beta-hydroxy butyrate magnesium salt or combination thereof; or a combination of a beta-hydroxybutyrate salt and 1,3-butanediol, beta-hydroxybutyrate salt and ethyl acetoacetate, beta-hydroxybutyrate salt and ethyl beta-hydroxybutyrate, a salt mixture and 1,3-butanediol, a salt mixture and ethyl acetoacetate, or a salt mixture and ethyl beta-hydroxybutyrate. 

Since, D'Agostino et al discloses a ready-to -drink liquid, D'Agostino et al inherently discloses water. In any case, one of ordinary skill in the art would have been motivated to include water in the hydroxybutyrate ketone composition in order to obtain a ready-to-drink liquid as disclosed by D'Agostino et al.
Further in regard to the amount/ concentration of 1,3-butanediol, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the 1,3-butanediol ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the recitation of D-1,3-butanediol and substantially no L-1,3-butanediol, it is noted that this limitation reads on the presence of both D-1,3-butanediol and L-1,3-butanediol.
AAPA states that “D ethyl 3-hydroxybutyrate, and D 1,3-butanediol have each been shown to be safe for human consumption” (see [0021] of PGPUB). Hence, one of ordinary skill in the art would have been motivated to modify D'Agostino et al in view of AAPA and to employ D 1,3-butanediol as a source of 1,3-butanediol that is safe for human consumption.
In regard to claims 2-3, 10, D'Agostino et al discloses flavoring agents ([0041]).
In regard to claim 7, D'Agostino et a discloses racemic additives ([0034], [0036], claim 5).
In regard to claim 9, it is noted that the recitation of the beverage being fermented refers to the process of making the beverage. In regard to claims 23 and 24, it is noted that the recitation of the beverage being carbonated refers to the process of making the beverage.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
In regard to claims 21 and 22, it is noted that amount of ethanol reads on zero. It is further noted that claims 21 and 22 depend from claims 1 and 8 where ethanol is listed as an optional component.
In regard to claims 25 and 26, D'Agostino et al discloses “[i]n specific embodiments, the patient restricts the dietary intake to a ratio of about 65% fat, 25% protein, and 10% carbohydrates” ([0040]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Agostino et al (US 20140350105 A1) in view of Applicant’s Admission of the Prior Art (AAPA)  as applied to claim 1 above and further in view of Stephenson et al (US 2003/0138384 A1).
Stephenson et al discloses a beverage composition where hops are employed as a botanical flavoring agent:
[0052] Botanical flavors may also be utilized. As used herein, the term "botanical flavor" refers to a flavor derived from parts of a plant other than the fruit; i.e., derived from nuts, bark, roots, and/or leaves. Also included within the term "botanical flavor" are synthetically prepared flavors made to simulate botanical flavors derived from natural sources. Botanical flavors can be derived from natural sources such as essential oils and extracts, or can be synthetically prepared. Suitable botanical flavors include jamaica, kola, marigold, chrysanthemum, chamomile, ginger, valerian, yohimbe, hops, eriodictyon, ginseng, bilberry, rice, red wine, mango, peony, lemon balm, nut gall, oak chip, lavender, walnut, gentiam, luo han guo, cinnamon, angelica, aloe, agrimony, yarrow and mixtures thereof.
One of ordinary skill in the art would have been motivated to modify D'Agostino et al in view of Stephenson et al and to employ hops as a botanical flavor that is used in the preparation of beverage suitable for human consumption. Both references discloses preparation of beverages containing various flavoring agents. Stephenson et al teaches hops as a suitable beverage flavoring. Therefore to employ hops as a flavoring agent in the beverage as disclosed by D'Agostino et al would have been obvious.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Applicants have submitted a Declaration of Frank LLosa under 37 C.F.R. § 1.132. Declarant presents experiments where blood levels of D-β-hydroxybutyrate after consuming either 1000 mL of a 0.5% solution of D-1,3-butanediol in water or 1000 mL of a 0.5% solution of racemic 1,3-butanediol in water where evaluated. It is noted that the instant claims are not directed to the method for administering a 1,3-butanediol aqueous composition to a human. It is noted that the instant claims are not directed to the method for blood level manipulation of a consumer. In regard to the recitation of D-1,3-butanediol and substantially no L-1,3-butanediol, it is noted that this limitation reads on the presence of both D-1,3-butanediol and L-1,3-butanediol.
Hence, the instant claims are directed to a composition comprising D-1,3-butanediol and L-1,3-butanediol and an optional additive. It is further noted that the instant claims do not exclude racemic L-1,3-butanediol.
In response to applicant's argument regarding the blood levels of D-β-hydroxybutyrate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument regarding D-1,3-butanediol, it is noted that claims 1-3, 5-10 and 21-28 is/are also rejected under 35 U.S.C. 103 as being unpatentable over D'Agostino et al (US 20140350105 A1) in view of Applicant’s Admission of the Prior Art (AAPA). AAPA states that “D ethyl 3-hydroxybutyrate, and D 1,3-butanediol have each been shown to be safe for human consumption” (see [0021] of PGPUB). Hence, one of ordinary skill in the art would have been motivated to modify D'Agostino et al in view of AAPA and to employ D 1,3-butanediol as a source of 1,3-butanediol that is safe for human consumption.
Applicant’s attention is also directed to the election by the original presentation as discussed above.
Applicant’s attention is also directed to the rejection of claims 1-3, 5-11 and 21-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791